No. 2-09-1287         Filed: 11-17-10


                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                      SECOND DISTRICT


FIRST BANK,                                       )   Appeal from the Circuit Court of Lake
                                                  )   County.
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   No. 08--L--1066
                                                  )
UNIQUE MARBLE AND GRANITE                         )
CORPORATION and DANIEL M. HAHN,                   )
                                                  )
       Defendants                                 )
                                                  )
(James Gallo, as Assignee for the Benefit         )   Honorable
of Creditors of Unique Marble and Granite         )   Michael J. Fusz,
Corporation, Intervenor-Appellant).               )   Judge, Presiding.


       JUSTICE JORGENSEN delivered the opinion of the court:

                                      I. INTRODUCTION

       Plaintiff, First Bank, obtained a judgment against defendants, Unique Marble and Granite

Corporation and its corporate officer, Daniel M. Hahn, and moved to collect on that judgment. James

Gallo intervened, seeking fees and expenses for his duties as assignee for the benefit of Unique

Marble's creditors. First Bank moved for summary judgment against Gallo, asserting that, as a

perfected secured creditor under the Uniform Commercial Code (U.C.C.) (810 ILCS 5/1--101 et seq.

(West 2008)), it had priority over Gallo, who was a lien creditor. 810 ILCS 5/9--102(a)(52), 9--317,

9--322(a) (West 2008). The trial court granted First Bank summary judgment. Gallo appeals. We

reverse and remand.
No. 2--09--1287


                                        II. BACKGROUND

       Unique Marble was a fabricator of granite and marble countertops. On November 18, 2008,

Unique Marble and Gallo entered into a trust agreement and assignment for the benefit of creditors.

The trust agreement stated that the assignee (Gallo) "shall receive reasonable compensation" at a

$250 hourly rate for his services and reimbursement of his expenses "from the Assets."

       That same day, Gallo wrote to Unique Marble's creditors a letter stating that Unique Marble

executed the assignment due to the "financial difficulties from the housing slowdown." He stated that

an assignment is similar to a liquidation under Illinois law and very similar to a chapter 7 bankruptcy

in federal court. He informed the company's creditors that he, as assignee/trustee of Unique Marble's

assets, would liquidate the assets by winding down the company's operations and, at the conclusion

of the liquidation, would distribute the net proceeds to the company's creditors based on their priority

status. He did not expect that the company's operations would continue past January 2009. Gallo

also informed the creditors that First Bank had a "blanket lien" on the company's assets and that it

was not anticipated that the liquidation would yield a distribution to general unsecured creditors. The

estimated total value of the company's liquidated assets was $450,000, and its estimated total

liabilities were $1,180,000.

       On November 21, 2008, Gallo personally delivered a notice of the assignment for the benefit

of creditors to Charles Kepner, a First Bank representative. Thus, First Bank first learned of the

assignment on this date.

       On December 23, 2008, the trial court entered a $451,568.08 judgment (plus interest, $500

in attorney fees, and costs) against Unique Marble and Hahn and in favor of First Bank. The order

was based on First Bank's complaint and confession of judgment, filed the same day against Unique



                                                  -2-
No. 2--09--1287


Marble and Hahn, wherein First Bank alleged that it owned several notes reflecting $451,568.08

owed by Unique Marble. First Bank attached to its complaint copies of the notes.

       One of the notes, which is for a $250,000 loan, specifies that its collateral is a commercial

security agreement dated October 22, 2004, between Unique Marble and Northway State Bank.

Under the October 22, 2004, agreement, Unique Marble granted to Northway a security interest in

certain collateral to secure a $200,000 loan from Northway to Unique Marble. On February 15,

2005, Northway recorded a continuation statement/U.C.C. financing statement amendment (of a

March 28, 2000, security agreement and financing statement) between it and Unique Marble. On

October 31, 2005, First Bank succeeded to the interests of Northway.

       On February 19, 2009, First Bank sought to enforce the judgment by way of citations to

discover assets. On February 24, 2009, a citation was served upon Unique Marble's registered agent.

Hahn was served on March 3, 2009. Unique Marble appeared in court on March 27, 2009, through

Hahn. After First Bank examined Unique Marble, the citations were dismissed with prejudice. On

April 8, 2009, the judgment against Unique Marble remained unsatisfied, and First Bank sought to

reinstate the citations. It sent notice to Unique Marble's registered agent and to Hahn. After no one

appeared on Unique Marble's behalf, the trial court reinstated the citation against Unique Marble.

       Via a letter from his attorney, dated May 5, 2009, Gallo informed First Bank's counsel that

Gallo would undertake no further steps to liquidate Unique Marble's assets, because he had been

informed that, pursuant to the U.C.C., First Bank would assume responsibility for liquidating the

remaining assets that constituted the collateral that secured First Bank's loan to Unique Marble.

       On May 22, 2009, Gallo, as assignee for the benefit of Unique Marble's creditors, petitioned

to intervene (735 ILCS 5/2--408 (West 2008)) in the collection proceedings, seeking $35,000 under



                                                -3-
No. 2--09--1287


the trust agreement and $40,000 from First Bank. In his petition, Gallo asserted that a notice of the

assignment was sent to the First Bank on or about November 20, 2008, and that a copy of the trust

agreement was hand-delivered to Kepner on November 21, 2008. Gallo further asserted that, on

April 10, 2009, he received notice that Hahn had been served with a citation to discover assets in

connection with the judgment against him personally. Gallo noted that, despite First Bank's

knowledge that he held title to Unique Marble's assets, the bank did not serve him with a citation to

discover Unique Marble's assets. Further, he asserted that, although First Bank obtained its judgment

in December 2008, it was not until April 13, 2009, that Gallo learned that Unique Marble had been

named as a defendant in this matter. Gallo also asserted that, although he had begun preparations for

the final liquidation of Unique Marble's assets, First Bank informed him on April 30, 2009, that it was

going to exercise its rights under the U.C.C. and conduct its own auction of the company's personal

property assets. Gallo claimed that he paid or directed to be paid to First Bank $40,000 against the

company's indebtedness and made five mortgage payments to First Bank totaling $24,625. He also

alleged that he had incurred $35,000 in outstanding fees and $841 in outstanding expenses. Gallo

was concerned that First Bank was attempting to reap the benefits of his liquidation efforts and to

prevent the payment of his outstanding fees and expenses out of the proceeds of the sale of the assets

for which he was the assignee. The citation against Unique Marble, he urged, adversely affected him

because, being unable to perform the final liquidation, he had to intervene to seek payment of his

outstanding fees and expenses. He sought to intervene and for leave to file an answer to the citation,

and he requested payment of his fees and expenses from the auction sale proceeds.

       On May 22, 2009, the trial court allowed First Bank to conduct a sale of its collateral, but

ordered it to place $35,000 in escrow pending the outcome of the hearing on Gallo's petition to



                                                 -4-
No. 2--09--1287


intervene. The court also ordered Gallo to provide First Bank an accounting pertaining to the

assignment, pursuant to a list to be sent by First Bank. On June 8, 2009, First Bank filed a response

to Gallo's petition, arguing that: (1) Gallo was attempting to infuse peripheral property into this case;

and (2) Gallo's allegations amounted to a claim of unjust enrichment, which should be brought in a

separate proceeding. In reply, Gallo asserted that First Bank had knowledge of the assignment, acted

in recognition thereof, communicated with him (as evidenced by various e-mails he attached to

numerous filings), accepted the benefits of his efforts (i.e., received over $45,000), and did not

indicate to Gallo prior to April 30, 2009, that it desired him to cease his liquidation efforts. On June

19, 2009, the court granted Gallo's petition to intervene.

        On July 6, 2009, Gallo filed a response to the citation to discover assets and a request for

setoff of fees and expenses. He argued that First Bank had notice of the assignment; that during the

assignment he had made payments to the bank of over $65,000 on Unique Marble's loan and

mortgage; that the bank failed to serve him with the citation; and that he had incurred fees and

expenses, which the bank informed him it would not pay. In its reply, First Bank denied that Gallo

held the company's assets in trust; admitted that it received over $65,000 from Gallo; asserted that

it had perfected its security interest in (and attached a lien upon) Unique Marble's property on March

28, 2000 (the date it recorded a financing statement, a continuation of which was recorded on

February 15, 2005); and argued that Gallo had executed his assignment with notice of First Bank's

perfected security interest.

        On September 18, 2009, First Bank moved for summary judgment on its citation to discover

assets, arguing that it was a secured creditor with a perfected security interest (obtained on October

22, 2004) in Unique Marble's collateral and, thus, had priority over Gallo, who was a subsequent lien



                                                  -5-
No. 2--09--1287


creditor (and who had notice of the bank's perfected security interest).1 In response, Gallo asserted

that he entered into the assignment with knowledge of First Bank's perfected security interest, but

that, through e-mail correspondence, he provided information to the bank of his liquidation efforts.

Gallo asserted that First Bank acquiesced to and benefitted from his efforts and that, thus, he was

entitled to his fees and expenses.

        On November 2, 2009, the trial court granted First Bank's motion for summary judgment,

noting, in a written order, that it was doing so "pursuant to" sections 9--102(a)(52)(B) (definition of

"lien creditor" includes an assignee for the benefit of creditors), 9--301(1) (local law of debtor's

jurisdiction governs perfection), and 9--322(a)(1) through 9--322(a)(3) (priority rules for competing

security interests) of the U.C.C. 810 ILCS 5/9--102(a)(52)(B), 9--301(1), 9--322(a) (West 2008).

Gallo appeals.

                                     III. STANDARD OF REVIEW

        Summary judgment is proper where "the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law." 735 ILCS 5/2--1005(c) (West 2008).

Summary judgment is to be granted only where the evidence, when construed most strongly against

the moving party, establishes clearly and without doubt the movant's right to relief. Signal Capital

Corp. v. Lake Shore National Bank, 273 Ill. App. 3d 761, 767-68 (1995). We review de novo the

propriety of an order granting summary judgment. Pagano v. Occidental Chemical Corp., 257 Ill.

App. 3d 905, 909 (1994). Further, the construction of a statute is subject to de novo review. In re

Application of the County Collector, 391 Ill. App. 3d 656, 659 (2009).



        1
            It also asserted that, on June 3, 2009, it had sold Unique Marble's collateral at auction.

                                                    -6-
No. 2--09--1287


                                            IV. ANALYSIS

        Gallo argues that the trial court erred in granting First Bank summary judgment. He contends

that an assignee such as himself is not a junior lienholder and that the U.C.C. does not govern the

distribution of fees and expenses for an assignee in an assignment for the benefit of creditors.

According to Gallo, the common law, not the U.C.C., is the appropriate source to ascertain the

priority of paying out of the liquidation proceeds an assignee's fees and expenses incurred in executing

his or her duties. For the following reasons, we conclude that the trial court erred in its reading of

the U.C.C. and that the U.C.C. does not preclude the payment of reasonable compensation to Gallo

for his services as assignee.

        We begin our analysis by reviewing the common law pertaining to assignments for the benefit

of creditors. "An assignment for the benefit of creditors is a voluntary transfer by a debtor of [its]

property to an assignee in trust for the purpose of applying the property or proceeds thereof to the

payment of [its] debts and returning the surplus, if any, to the debtor." Illinois Bell Telephone Co.

v. Wolf Furniture House, Inc., 157 Ill. App. 3d 190, 194-95 (1987). A debtor may choose to make

an assignment for the benefit of creditors, which is an out-of-court remedy, rather than to petition for

bankruptcy, because assignments are less costly and completed more quickly.2 See M. Cohen & J.

Challacombe, Assignment for the Benefit of Creditors--A Contemporary Alternative for

Corporations, 2 DePaul Bus. L.J. 269, 277 (1990). The assignment is "a unique trust arrangement

in which the assignee (or trustee) holds property for the benefit of a special group of beneficiaries,

the creditors." Illinois Bell, 157 Ill. App. 3d at 195. Thus, the assignee owes a fiduciary duty to the



        2
            In Illinois, between 1877 and 1939, a statute governed voluntary assignments, but they also

existed at common law. 2 DePaul Bus. L.J. 269.

                                                   -7-
No. 2--09--1287


creditors. Paul H. Schwendener, Inc. v. Jupiter Electric Co., 358 Ill. App. 3d 65, 74-75 (2005).

Absent some defect in the creation of the assignment itself, an assignment passes legal and equitable

title to the debtor's property from the debtor to the assignee. Consolidated Pipe & Supply Co. v.

Rovanco Corp., 897 F. Supp. 364, 370 (N.D. Ill. 1995). In such case, the assignment is valid without

the consent of any of the debtor-assignor's creditors. Consolidated Pipe, 897 F. Supp. at 370.

        Generally, an assignee (and his or her attorney) is entitled to compensation for his or her

services. See, e.g., Randolph & Randolph v. Scruggs, 190 U.S. 533, 538-39, 47 L. Ed. 1165, 1170-

71, 23 S. Ct. 710, 712-13 (1903) (counsel for an assignee for the benefit of creditors is entitled to a

preferred status in claiming compensation out of the estate for services performed prior to the

appointment of a bankruptcy trustee); In re Peerless Manufacturing Co., 523 F.2d 110, 112 (7th Cir.

1975) ("An assignee and his attorney perform somewhat the same function as a [bankruptcy] trustee

and his attorney and should be compensated even if bankruptcy subsequently occurs"); In re Marks,

267 F.2d 108, 110 (7th Cir. 1959) (a bankruptcy court has authority under the Bankruptcy Act to

allow fees to an assignee for the benefit of creditors when the assignment was followed by an

involuntary petition in bankruptcy and a trustee was appointed in the bankruptcy proceeding).

        Turning to the relevant U.C.C. provisions, section 9--102(a) of the U.C.C. contains the

definitions used in Article 9 of the statute. It defines a "lien creditor" as follows:

                "(52) 'Lien creditor' means:

                        (A) a creditor that has acquired a lien on the property involved by attachment,

                levy, or the like;

                        (B) an assignee for the benefit of creditors from the time of assignment;

                        (C) a trustee in bankruptcy from the date of the filing of the petition; or



                                                  -8-
No. 2--09--1287


                        (D) a receiver in equity from the time of appointment." (Emphasis added.)

                810 ILCS 5/9--102(a)(52) (West 2008).

        Generally, a financing statement must be filed to perfect a security interest. 810 ILCS 5/9--

310 (West 2008). Here, it is undisputed that, on October 22, 2004, First Bank perfected its security

interest in Unique Marble's collateral. The parties entered into a security agreement and promissory

note. Under the agreement, Unique Marble provided a description of the collateral and transferred

a security interest in it to First Bank; the bank provided Unique Marble with value; and the bank

perfected the security interest by filing a financing statement and a continuation statement with the

Secretary of State. 810 ILCS 5/9--501(a) (West 2008).

        An assignment for the benefit of creditors is perfected as a security interest upon attachment.

810 ILCS 5/9--309(12) (West 2008). "No filing or other action is required to perfect an assignment

for the benefit of creditors. These assignments are not financing transactions, and the debtor

ordinarily will not be engaging in further credit transactions." 810 ILCS Ann. 5/9--309, Uniform

Commercial Code Comment, at 500 (Smith-Hurd 2004). Thus, the assignment to Gallo was

perfected on November 18, 2008, about four years after First Bank perfected its security interest in

Unique Marble's collateral.

        Section 9--322(a) of the U.C.C. sets forth the general priority rules for conflicting security

interests and provides that: (1) the first secured party who files (i.e., files an effective financing

statement) or perfects (i.e., acquires a perfected security interest--one that has attached and to which

any required perfection step has been taken) has priority; (2) a perfected security interest has priority

over an unperfected one; and (3) if both security interests are unperfected, the first to attach has

priority. 810 ILCS 5/9--322(a) (West 2008); 810 ILCS Ann. 5/9--322(a), Uniform Commercial Code



                                                  -9-
No. 2--09--1287


Comments, at 577-78 (Smith-Hurd 2004). Section 9--317(a) provides that a security interest is

subordinate to the rights of: (1) a person entitled to priority under section 9--322 (810 ILCS 5/9--322

(West 2008)); and (2) a person who becomes a lien creditor before the security interest is perfected.

810 ILCS 5/9--317(a) (West 2008).

        Here, if Gallo has a security interest as a creditor in Unique Marble's collateral, First Bank's

security interest has priority over Gallo's because the bank perfected its interest about four years

before the assignment (and perfection) to Gallo. Indeed, Gallo concedes that First Bank perfected

its security interest before the assignment. However, he maintains that the inclusion of an assignee

for the benefit of creditors in the U.C.C.'s definition of "lien creditor" does not give an assignee an

actual security interest in the assets he holds in trust such that he must compete with senior secured

parties to receive reasonable fees and expenses incurred in performing his fiduciary duties. Gallo

urges that the purpose of including an assignee in the definition of "lien creditor" "was meant only

to statutorily assist the assignee, trustee or receiver by giving him or her the benefits of the status of

a lien creditor at a fixed point in time." (Emphasis in original.) He argues that an assignee is not

granted a security interest in the debtor's assets on the assignment date (i.e., he or she is not a

creditor); rather, the assignee is deemed only to have the same rights as a lien creditor as of that date,

"for the purpose of comparing the priority or perfection of all other interests in the assets that the

assignee is charged with the duty of liquidating." (Emphasis in original.) He notes that the definition

does not refer, as it does with respect to a creditor, to an assignee as having acquired a lien on

property. 810 ILCS 5/9--102(a)(52) (West 2008). In Gallo's view, an assignee should not be deemed

a creditor, because the assignee's role is to aid creditors by liquidating the debtor's assets. Gallo




                                                  -10-
No. 2--09--1287


asserts that the U.C.C.'s drafters intended that later statutory references to the rights of lien holders

are meant to include assignees.

        First Bank takes issue with Gallo's assertion that he has a common-law right to his fees and

expenses that usurps the bank's perfected, secured creditor's rights under the U.C.C. to Unique

Marble's collateral. It asserts that the U.C.C. directly conflicts with such a position. First Bank

argues that the plain and ordinary meaning of the definition of lien creditor establishes that Gallo, as

an assignee, is a creditor who, like other creditors, assumed the risks and benefits of his agreement

with Unique Marble and that, as such, he is subject to the U.C.C. provisions concerning priority

rights. In First Bank's view, it is telling that the General Assembly did not choose, for example, the

term "hypothetical creditor,"3 as one who has the rights and powers of a creditor but is not a creditor.

See, e.g., In re Chaseley's Foods, Inc., 726 F.2d 303, 307 (7th Cir. 1983) (under the Bankruptcy

Code, the bankruptcy trustee has the status of a hypothetical lien creditor and the statute permits the

trustee to avoid any unperfected liens on property belonging to the bankruptcy estate). First Bank

reasons that, because the legislature chose to identify an assignee for the benefit of creditors as a

"lien creditor" (and not a hypothetical creditor), the General Assembly therefore chose to classify an

assignee as a bona fide creditor subject to the priority rights outlined in the U.C.C. Further, First

Bank notes that the Bankruptcy Code provides that a court "may allow reasonable compensation ***

for the trustee's services" (11 U.S.C. §326(a) (2006)) and that a similar provision is not contained in



        3
            This term does not appear in the Bankruptcy Code (11 U.S.C. §101 et seq. (2006)).

However, a bankruptcy trustee exercising rights and powers under section 544 of the Bankruptcy

Code (11 U.S.C. §544 (2006)) is commonly referred to as a "hypothetical creditor." In re Colon, 563

F.3d 1171, 1174 (10th Cir. 2009).

                                                  -11-
No. 2--09--1287


the U.C.C. First Bank concedes that neither the current nor the former version of section 9--

102(a)(52)(A) (see Ill. Rev. Stat. 1991, ch. 26, par. 9--301 (amended by Pub. Act 91--893, §5, eff.

July 1, 2001)) grants an assignee a security interest. However, it asserts that the U.C.C. provides an

assignee with a competing creditor interest in the debtor's assets and can provide an assignee with a

competing security interest when the assignee complies with the appropriate statutory provisions.

See 810 ILCS 5/9--317(a)(1) (West 2008) (a lien creditor will take under section 9--322 if it satisfies

the elements of that provision).

        We disagree with First Bank that the inclusion of an assignee for the benefit of creditors

within the definition of "lien creditor" in section 9--102(a)(52) of the U.C.C. acts, in the context of

assessing an assignee's right to his or her fees and expenses, to transform an assignee into a creditor

with a competing security interest for the debtor's collateral. In construing a statute, our principal

objective is to ascertain and give effect to the intent of the legislature. Alvarez v. Pappas, 229 Ill. 2d

217, 228 (2008). Where the language is clear and unambiguous, the statute must be given its plain,

ordinary, and popularly understood meaning without resort to further aids of statutory construction.

Alvarez, 229 Ill. 2d at 228.    First Bank's reading is not clear to us from the plain and ordinary

meaning of the terms used in the definition, and it is illogical given the role of an assignee. As Gallo

notes, the section 9--102(a)(52) definition of "lien creditor" includes, in one subpart, a creditor who

"has acquired a lien" (emphasis added) (810 ILCS 5/9--102(a)(52)(A) (West 2008)), but it does not,

in the other three subparts, refer to assignees, trustees in bankruptcy, or receivers in equity as persons

who have acquired liens (810 ILCS 5/9--102(a)(52)(B) through (a)(52)(D) (West 2008)).

        We agree with Gallo that an assignee cannot be required to forgo the payment of the

reasonable fees and costs of administering the assignment until perfected security interests have been



                                                  -12-
No. 2--09--1287


fully satisfied. In construing a statute, we presume that the General Assembly did not intend an

absurd, inconvenient, or unjust result. Hall v. Henn, 208 Ill. 2d 325, 330 (2003). It is a rare entity,

in our view, that would have no secured creditors. Thus, if assignees were required to forgo payment

in favor of perfected security interests, no assignee would take on the task of liquidating assets, and

assignments for the benefit of creditors would cease to be available as an efficient method of

maximizing the liquidation value of troubled companies. We do not read this legislative intent from

the plain meaning of section 9--102(a)(52)'s language, which contemplates the continued existence

of assignments for the benefit of creditors. Further, as Gallo suggests, First Bank's interpretation

would put an assignee in competition with the creditors he or she is bound to serve. That is an absurd

scenario because it transforms a fiduciary into a competing creditor. Moreover, an assignment for

the benefit of creditors is a common-law vehicle used to liquidate a company's assets, and, pursuant

to the common law, the assignee has a right to his or her reasonable fees and expenses. If the General

Assembly, in enacting the U.C.C., had intended to foreclose this common-law right, it would have,

in our view, clearly and explicitly set forth in the statute that a perfected secured creditor such as First

Bank has priority over the assignee's right to fees and expenses. It did not do so.

        Marquette National Bank v. B.J. Dodge Fiat, Inc., 131 Ill. App. 3d 356 (1985), upon which

First Bank relies to argue that lien creditors are bona fide creditors with competing claims to the

debtor's assets under the U.C.C., does not warrant a different result. There was no assignment for

the benefit of creditors in that case. Rather, Marquette involved two creditors competing for the

same assets in a bank account. Marquette, 131 Ill. App. 3d at 361-64 (holding that a secured creditor

could not claim a security interest in general account funds because it had not sufficiently attempted

to trace to the account the proceeds of the sale of an automobile).



                                                   -13-
No. 2--09--1287


        Here, it is undisputed that First Bank obtained a perfected security interest in Unique Marble's

collateral on October 22, 2004; that Gallo entered into an assignment in November 2008 via a trust

agreement that provided that he would receive reasonable compensation for his services and

reimbursement of his expenses; and that Gallo became a lien creditor on that date. Because we

conclude that the U.C.C. does not transform an assignee into a creditor with a competing security

interest for the debtor's collateral, Gallo is thereby entitled to receive reasonable compensation for

his services and reimbursement of his expenses as assignee before the satisfaction of perfected secured

creditors' claims. In sum, we conclude that the trial court erred in granting First Bank summary

judgment.

        Having concluded that Gallo is entitled to reasonable compensation, we feel compelled to

comment on the scope of the trial court's calculation of reasonable compensation. On remand, the

trial court is to take into account that Gallo's compensation shall be based at least in part on the

benefits that First Bank received between the date it had notice of Gallo's assignment and the date

First Bank notified Gallo to cease his liquidation efforts. This is so because, through Gallo's efforts,

First Bank received certain payments and, by not objecting to the assignment upon notice thereof,

First Bank, at a minimum, implicitly accepted the services that Gallo rendered. In other words, in

spite of First Bank's status as a secured creditor, Gallo's notice to the bank and the bank's implicit

acceptance of his services enable Gallo to collect reasonable compensation for his services. The

calculation may be based on the concept of quantum meruit, which literally means "as much as he

deserves." Much Shelist Freed Denenberg & Ament, P.C. v. Lison, 297 Ill. App. 3d 375, 379 (1998)

("Quantum meruit is based on the implied promise of a recipient of services to pay for valuable

services because otherwise the recipient would be unjustly enriched").



                                                 -14-
No. 2--09--1287


                                       V. CONCLUSION

        For the foregoing reasons, the judgment of the circuit court of Lake County is reversed and

the cause is remanded for a determination of the amount of reasonable compensation to be paid Gallo

for his services as assignee.

        Reversed and remanded.

        McLAREN and HUTCHINSON, JJ., concur.




                                               -15-